DETAILED ACTION
This office action is in response to the application filed on 04/05/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 63/006,569 filed on 04/07/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9-11, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2022/0109873) in view of Pang (US 2016/0105670).

	Regarding claim 1, Kumakura discloses the following claim limitations: a method of encoding video data, the method comprising: encoding, in a video bitstream, a first syntax element specifying whether affine model based motion compensation is enabled; based on affine model based motion compensation being enabled, encoding, in the video bitstream (Kumakura, paragraphs 126 and 262 discloses sps_affine_enabled_flag indicates whether motion compensation using an affine model is usable in inter prediction. When sps_affine_enabled_flag is 0, the process is suppressed so as not to perform motion compensation by the affine model in units of sequence. Moreover, inter_affine_flag and cu_affine_type_flag are not transmitted in the coding block (CU) syntax of a coding video sequence. When sps_affine_enabled_flag is 1, motion compensation by an affine model is usable in the coding video sequence… the bit strings coding unit 108 encodes coding information (inter prediction information) such as a flag to determine the mode i.e. merge mode, a subblock merge flag, a merge index in the merge mode).
	Kumakura does not explicitly disclose the following claim limitations: 
a second syntax element specifying a maximum number of subblock-based merging motion vector prediction candidates, wherein a value of the second syntax element is constrained based on a value other than a value of the first syntax element and encoding a picture of the video data based on the maximum number of subblock-based merging motion vector prediction candidates.
	However, in the same field of endeavor Pang discloses more explicitly the following: a second syntax element specifying a maximum number of subblock-based merging motion vector prediction candidates, wherein a value of the second syntax element is constrained based on a value other than a value of the first syntax element (Pang paragraph [0067], disclosing that a prediction processing unit may provide the resulting coded block to a summer to generate residual block data to reconstruct the encoded block for use as a preference picture; paragraph [0082], disclosing that the summer adds the reconstructed residual block to the motion compensation prediction block produced by a motion compensation unit to produce a reference block for storage in a decoded picture buffer; paragraph [0106], disclosing that the video decoder obtains the predictive block using the derived motion information for the current position and adds the residual data to the predictive block to reconstruct the coded block; paragraph [0161], disclosing that when IBC is enabled, except for the default motion vector selection for unavailable MVP candidates, the video coder may be configured to apply the same merge motion vector prediction process as in HEVC to both IBC coded blocks and inter prediction blocks),
 	and encoding a picture of the video data based on the maximum number of subblock-based merging motion vector prediction candidates (Pang paragraph 89 discloses motion compensation unit 82 may use interpolation filters as used by video encoder 20 during encoding of the video blocks to calculate interpolated values for sub-integer pixels of reference block).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Kumakura with Pang to create the affine enabled flag with the reconstructive method of Pang.
	The reasoning being is to provide a coding system which can encode, decode, and/or store digital video information more efficiently (Pang, paragraph 3).
 
	Regarding claim 2, Kumakura and Pang discloses the method of claim 1, wherein encoding the picture of the video data based on the maximum number of subblock-based merging motion vector prediction candidates comprises: based on the first syntax element specifying that affine model based motion compensation is enabled, not inserting any affine merge candidates into a subblock based merge list used to predict samples of the picture (Pang paragraph [0067], disclosing that a prediction processing unit may provide the resulting coded block to a summer to generate residual block data to reconstruct the encoded block for use as a preference picture; paragraph [0082], disclosing that the summer adds the reconstructed residual block to the motion compensation prediction block produced by a motion compensation unit to produce a reference block for storage in a decoded picture buffer; paragraph [0106], disclosing that the video decoder obtains the predictive block using the derived motion information for the current position and adds the residual data to the predictive block to reconstruct the coded block; paragraph [0161], disclosing that when IBC is enabled, except for the default motion vector selection for unavailable MVP candidates, the video coder may be configured to apply the same merge motion vector prediction process as in HEVC to both IBC coded blocks and inter prediction blocks).

	Regarding claim 3, Kumakura and Pang discloses the method of claim 2, wherein the first syntax element comprises a sps_affine_enabled_flag syntax element (Kumakura, paragraphs 126 and 262 discloses sps_affine_enabled_flag indicates whether motion compensation using an affine model is usable in inter prediction. When sps_affine_enabled_flag is 0, the process is suppressed so as not to perform motion compensation by the affine model in units of sequence. Moreover, inter_affine_flag and cu_affine_type_flag are not transmitted in the coding block (CU) syntax of a coding video sequence. When sps_affine_enabled_flag is 1, motion compensation by an affine model is usable in the coding video sequence… the bit strings coding unit 108 encodes coding information (inter prediction information) such as a flag to determine the mode i.e. merge mode, a subblock merge flag, a merge index in the merge mode).

	Regarding claim 9, Kumakura and Pang discloses a device for encoding video data, the device comprising: a memory configured to store at least a portion of a video bitstream; and processing circuitry configured to: (Kumakura, paragraph 118 discloses decoded picture memory 104, a prediction method determiner 105, a residual generation unit 106, an orthogonal transformer/quantizer 107, a bit strings coding unit 108, an inverse quantizer/inverse orthogonal transformer 109, a decoded picture signal superimposer 110, and coding information storage memory 111),
encode, in the video bitstream, a first syntax element specifying whether affine model based motion compensation is enabled; based on affine model based motion compensation being enabled, encode, in the video bitstream (Kumakura, paragraphs 126 and 262 discloses sps_affine_enabled_flag indicates whether motion compensation using an affine model is usable in inter prediction. When sps_affine_enabled_flag is 0, the process is suppressed so as not to perform motion compensation by the affine model in units of sequence. Moreover, inter_affine_flag and cu_affine_type_flag are not transmitted in the coding block (CU) syntax of a coding video sequence. When sps_affine_enabled_flag is 1, motion compensation by an affine model is usable in the coding video sequence… the bit strings coding unit 108 encodes coding information (inter prediction information) such as a flag to determine the mode i.e. merge mode, a subblock merge flag, a merge index in the merge mode),
a second syntax element specifying a maximum number of subblock-based merging motion vector prediction candidates, wherein a value of the second syntax element is constrained based on a value other than a value of the first syntax element  (Pang paragraph [0067], disclosing that a prediction processing unit may provide the resulting coded block to a summer to generate residual block data to reconstruct the encoded block for use as a preference picture; paragraph [0082], disclosing that the summer adds the reconstructed residual block to the motion compensation prediction block produced by a motion compensation unit to produce a reference block for storage in a decoded picture buffer; paragraph [0106], disclosing that the video decoder obtains the predictive block using the derived motion information for the current position and adds the residual data to the predictive block to reconstruct the coded block; paragraph [0161], disclosing that when IBC is enabled, except for the default motion vector selection for unavailable MVP candidates, the video coder may be configured to apply the same merge motion vector prediction process as in HEVC to both IBC coded blocks and inter prediction blocks),
and encode a picture of the video data based on the maximum number of subblock-based merging motion vector prediction candidates  (Pang paragraph 89 discloses motion compensation unit 82 may use interpolation filters as used by video encoder 20 during encoding of the video blocks to calculate interpolated values for sub-integer pixels of reference block).

Regarding claim 10, Kumakura and Pang discloses the device of claim 9, wherein, to encode the picture of the video data based on the maximum number of subblock-based merging motion vector prediction candidates, the processing circuitry is configured to: based on the first syntax element specifying that affine model based motion compensation is enabled, not inserting any affine merge candidates into a subblock based merge list used to predict samples of the picture (Pang paragraph [0067], disclosing that a prediction processing unit may provide the resulting coded block to a summer to generate residual block data to reconstruct the encoded block for use as a preference picture; paragraph [0082], disclosing that the summer adds the reconstructed residual block to the motion compensation prediction block produced by a motion compensation unit to produce a reference block for storage in a decoded picture buffer; paragraph [0106], disclosing that the video decoder obtains the predictive block using the derived motion information for the current position and adds the residual data to the predictive block to reconstruct the coded block; paragraph [0161], disclosing that when IBC is enabled, except for the default motion vector selection for unavailable MVP candidates, the video coder may be configured to apply the same merge motion vector prediction process as in HEVC to both IBC coded blocks and inter prediction blocks).

	Regarding claim 11, Kumakura and Pang discloses the device of claim 10, wherein the first syntax element comprises a sps_affine_enabled_flag flag syntax element (Kumakura, paragraphs 126 and 262 discloses sps_affine_enabled_flag indicates whether motion compensation using an affine model is usable in inter prediction. When sps_affine_enabled_flag is 0, the process is suppressed so as not to perform motion compensation by the affine model in units of sequence. Moreover, inter_affine_flag and cu_affine_type_flag are not transmitted in the coding block (CU) syntax of a coding video sequence. When sps_affine_enabled_flag is 1, motion compensation by an affine model is usable in the coding video sequence… the bit strings coding unit 108 encodes coding information (inter prediction information) such as a flag to determine the mode i.e. merge mode, a subblock merge flag, a merge index in the merge mode).

Regarding claim 17, Kumakura and Pang discloses a computer-readable storage medium storing instrucitons that, when executed, cause one or more processors of a video encoding device to: (Pang, paragraph 25 discloses may include one or more processors and memory coupled to the one or more processors),
encode, in a video bitstream, a first syntax element specifying whether affine model based motion compensation is enabled; based affine model based motion compensation being enabled, encode, in the video bitstream (Kumakura, paragraphs 126 and 262 discloses sps_affine_enabled_flag indicates whether motion compensation using an affine model is usable in inter prediction. When sps_affine_enabled_flag is 0, the process is suppressed so as not to perform motion compensation by the affine model in units of sequence. Moreover, inter_affine_flag and cu_affine_type_flag are not transmitted in the coding block (CU) syntax of a coding video sequence. When sps_affine_enabled_flag is 1, motion compensation by an affine model is usable in the coding video sequence… the bit strings coding unit 108 encodes coding information (inter prediction information) such as a flag to determine the mode i.e. merge mode, a subblock merge flag, a merge index in the merge mode),
 	a second syntax element specifying a maximum number of subblock- based merging motion vector prediction candidates, wherein a value of the second syntax element is constrained based on a value other than a value of the first syntax element (Pang paragraph [0067], disclosing that a prediction processing unit may provide the resulting coded block to a summer to generate residual block data to reconstruct the encoded block for use as a preference picture; paragraph [0082], disclosing that the summer adds the reconstructed residual block to the motion compensation prediction block produced by a motion compensation unit to produce a reference block for storage in a decoded picture buffer; paragraph [0106], disclosing that the video decoder obtains the predictive block using the derived motion information for the current position and adds the residual data to the predictive block to reconstruct the coded block; paragraph [0161], disclosing that when IBC is enabled, except for the default motion vector selection for unavailable MVP candidates, the video coder may be configured to apply the same merge motion vector prediction process as in HEVC to both IBC coded blocks and inter prediction blocks),
 and encode a picture of the video data based on the maximum number of subblock- based merging motion vector prediction candidates (Pang paragraph 89 discloses motion compensation unit 82 may use interpolation filters as used by video encoder 20 during encoding of the video blocks to calculate interpolated values for sub-integer pixels of reference block).

	Regarding claim 18, Kumakura and Pang discloses the computer-readable storage medium of claim 17, wherein the instructions that cause the one or more processors to encode the picture of the video data based on the maximum number of subblock-based merging motion vector prediction candidates comprise instructions that cause the one or more processors to: based on the first syntax element specifying that affine model based motion compensation is enabled, not inserting any affine merge candidates into a subblock based merge list used to predict samples of the picture, wherein the value of the second syntax element is constrained based on a value of a third syntax element that specifies whether subblock-based temporal motion vector predictors may be used in decoding of pictures of video data  (Pang paragraph [0067], disclosing that a prediction processing unit may provide the resulting coded block to a summer to generate residual block data to reconstruct the encoded block for use as a preference picture; paragraph [0082], disclosing that the summer adds the reconstructed residual block to the motion compensation prediction block produced by a motion compensation unit to produce a reference block for storage in a decoded picture buffer; paragraph [0106], disclosing that the video decoder obtains the predictive block using the derived motion information for the current position and adds the residual data to the predictive block to reconstruct the coded block; paragraph [0161], disclosing that when IBC is enabled, except for the default motion vector selection for unavailable MVP candidates, the video coder may be configured to apply the same merge motion vector prediction process as in HEVC to both IBC coded blocks and inter prediction blocks).

With regard to claim 20, claim 20 discloses all the same features and elements to claim 1 as outlined above. Therefore, the same rationale that was utilized in claim 1 applies equally as well to claim 20. 

Claim(s) 4-8, 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2022/0109873) in view of Pang (US 2016/0105670) and in further view of Furht (US 2022/0210455).

	Regarding claim 4, Kumakura and Pang discloses the claimed invention as outlined above in claim 1.
	Kumakura and Pang do not explicitly disclose the following claim limitations: wherein the second syntax element comprises a five_minusmaxnum_subblock_mergecand syntax element.
	However, in the same field of endeavor Furht discloses more explicitly the following: wherein the second syntax element comprises a five_minusmaxnum_subblock_mergecand syntax element (Furht, table 6 discloses five_minus_max_num_subblock_merge_cand).
It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Kumakura and Pang with Furht to create the system of Kumakura and Pang as outlined above with the syntax element of Furht.
The reasoning being is to provide for efficient approaches to communicate global motion to the decoder and use of global motion vectors in improving compression efficiency (Furht, paragraph 19).

	Regarding claim 5, Kumakura, Pang and Furht discloses the method of claim 1, wherein the value of the second syntax element is determined based on a value of a third syntax element that specifies whether subblock- based temporal motion vector predictors may be used in decoding of pictures of video data (Furht, paragraph 26 discloses treating a list of MV prediction candidates may be a step performed in some compression approaches that utilize motion compensation at a decoder. Some approaches may define use of spatial and temporal motion vector candidates).

Regarding claim 6, Kumakura, Pang and Furht discloses the method of claim 5, wherein the third syntax element comprises a sps_sbtmvp_enabled_flag syntax element (Furht, table 6 discloses sps_sbtmvp_enabled_flag).

	Regarding claim 7, Kumakura, Pang and Furht discloses the method of claim 5, wherein the value of the second syntax element is constrained based on the value of the third syntax element such that a maximum value of the second syntax element is five minus the value of the third syntax element (Furht, table 6 discloses five_minus_max_num_subblock_merge_cand).

	Regarding claim 8, Kumakura, Pang and Furht discloses the method of claim 7, wherein the value of the second syntax element is constrained based on the value of the third syntax element such that a minimum value of the second syntax element is zero (Furht, table 6 discloses sps_reserved_zero_4bits u).

	Regarding claim 12, Kumakura, Pang and Furht discloses the device of claim 11, wherein the second syntax element comprises a five_minusmaxnum_subblock_mergecand syntax element (Furht, table 6 discloses five_minus_max_num_subblock_merge_cand).

	Regarding claim 13, Kumakura, Pang and Furht discloses the device of claim 9, wherein the value of the second syntax element is determined based on a value of a third syntax element that specifies whether subblock- based temporal motion vector predictors may be used in decoding of pictures of video data (Furht, paragraph 26 discloses treating a list of MV prediction candidates may be a step performed in some compression approaches that utilize motion compensation at a decoder. Some approaches may define use of spatial and temporal motion vector candidates).

	Regarding claim 14, Kumakura, Pang and Furht discloses the device of claim 13, wherein the third syntax element comprises a sps_sbtmvp_enabled_flag syntax element (Furht, table 6 discloses sps_sbtmvp_enabled_flag).

	Regarding claim 15, Kumakura, Pang and Furht discloses the device of claim 13, wherein the value of the second syntax element is constrained based on the value of the third syntax element such that a maximum value of the second syntax element is five minus the value of the third syntax element (Furht, table 6 discloses five_minus_max_num_subblock_merge_cand).

	Regarding claim 16, Kumakura, Pang and Furht discloses the device of claim 15, wherein the value of the second syntax element is constrained based on the value of the third syntax element such that a minimum value of the second syntax element is zero (Furht, table 6 discloses sps_reserved_zero_4bits u).

	Regarding claim 19, Kumakura, Pang and Furht discloses the computer-readable storage medium of claim 18, wherein the value of the second syntax element is determined based on the value of the third syntax element such that a maximum value of the second syntax element is five minus the value of the third syntax element and a minimum value of the second syntax element is zero (Furht, table 6 discloses sps_reserved_zero_4bits u).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481